DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 06/22/20.  The request for foreign priority to a corresponding Korean application filed 03/09/18 has been received and is proper.  Claims 1-20 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both the “plurality of ball bearings” and the “circular rim” in Figure 3.  It appears that reference numeral “320” is improperly pointing to the circular rim in Figure 3 (but is properly depicted in Figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected because it recites “the other end of the brake mounting jig,” but this term lacks antecedent basis.  See claim 9, lines 1-2. In addition, there is no mention of how this “other end” relates to the previously defined “one end” – is it “opposite” the “one end?”
Claims 10-12 are rejected because claim 10 recites “the other end of the shaft,” but this term lacks sufficient antecedent basis.  See claim 10, line 3.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Brockway
Claim(s) 1-10 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brockway et al. (GB 2345586).  Brockway is directed to an electric motor, wheel and drive apparatus for an electric vehicle.  See Abstract.  Note: Brockway is an “X” reference in the cited ISA Written Opinion. 
Claim 1: Brockway discloses an electronic brake-integrated in-wheel motor driving device [Fig. 30], comprising: a circular rim (21), an outer wheel (21, 221o, 211i) of which is surrounded by a tire, which is coupled to the tire, which is provided with a hollow portion therein, through which a shaft (18) passes and to which the shaft is coupled; a motor assembly (11, 22) that comprises a stator (22) inserted into the rim, and a rotor (11) disposed to surround and wrap the stator and configured to rotate outside the stator through supply of power, and that connects to the shaft through a stator hub provided in the stator; an electronic brake (81, 89, 811, 812) disposed to face the motor assembly and operating to stop rotation of the rotor; a brake mounting jig (841) coupled to the stator hub, configured to accommodate the electronic brake, coupled to the electronic brake and provided with a bearing (19o) between the brake mounting jig and the rim; a first cover (291) coupled to one side of the rim to seal the motor assembly and to support the shaft; and a second cover (29) coupled to the other side of the rim to seal the electronic brake accommodated in the brake mounting jig.  See Fig. 30. 
Claim 2: Brockway discloses that the shaft passes through a center of the stator hub and is coupled to the stator hub in a direction across the rim.
Claim 3: Brockway discloses the electronic brake, comprises an electronic brake rotor (812) coupled and fixed to the second cover, and configured to stop rotating by an electromagnetic force when a braking signal is supplied; and an electronic brake stator (81, 811) configured to face the electronic brake rotor, coupled to the electronic brake rotor through a side opposite to the side of the electronic brake rotor, to which the second cover is coupled, and coupled to the brake mounting jig.  See Fig. 30. 
Claim 4: Brockway discloses that the electronic brake rotor is provided with a coupling for a coupling with the second cover, and the electronic brake rotor is inserted into a circular accommodation groove provided in the second cover.  See Fig. 30 (812 inside large radial opening of 29). 
Claim 5: Brockway discloses that the coupling is provided with a coupling hole (298) through which a coupling protrusion passes and to which the coupling protrusion is coupled, the coupling protrusion configured to protrude from a center of the accommodation groove in a direction across the second cover.  See Fig. 30; page 43, lines 10-19. 
Claim 6: Brockway discloses that no electric current flows through a coil built into the electronic brake stator in the electronic brake, an armature disposed between the electronic brake stator and the electronic brake rotor is pushed away by an elastic force of a torque spring (82) provided at one side of the electronic brake stator and the electronic brake rotor stops rotating.  See Fig. 30; see page 36, line 21 – page 37, line 13. 
Claim 7: Brockway discloses that electric current flows through a coil (83) built into the electronic brake stator in the electronic brake, a force generated in an opposite direction of the torque spring in the amateur becomes greater than an elastic force of the torque spring, and the electronic brake rotor rotates.  See page 36, line 21 – page 37, line 13. 
Claim 8: Brockway discloses a jig main body (841) having an insertion groove configured to insert and fix the electronic brake stator is provided at one end of the brake mounting jig.  See Fig. 30 (portion of 841 with screw connecting to 811). 
Claim 9: Brockway discloses that a circular projection is provided at the other end of the brake mounting jig, the circular projection configured to protrude towards the stator hub and coupled to the stator hub.  See Fig. 30 (portion of 841 with screws 131 connecting to 11). 
Claim 10: Brockway discloses that one end of the shaft passes through a center of the first cover and is inserted into the first cover, and the other end of the shaft has a shape, an outer diameter of which extends further than an outer diameter of one end of the shaft.  See Fig. 30 (outer diameter of 18 is bigger on left side than on right side with 19i).
Claim 13: Brockway discloses that the shaft is provided with a shaft hole formed along a lengthwise direction thereof.  See Fig. 30. 
Claim 14: Brockway inherently discloses the shaft hole is used as a passage for inserting a power supply line.  See Fig. 30 (power lines to stator 11 and coil 83 must pass through shaft 18). 
Claim 15: Brockway inherently discloses that the power supply line connects to supply power to one or more of the motor assembly, a Hall sensor installed in the motor assembly and the electronic brake.  See Fig. 30 (power lines to stator 11 and coil 83 must pass through shaft 18); see also page 40, line 8. 
Claim 16: see claims 1 and 3 above. 
Claim 17: see claim 4 above. 
Claim 18: see claim 5 above. 
Claim 19: see claim 8 above. 
Claim 20: see claim 9 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Brockway
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockway. 
Claims 11 and 12: Brockway is relied upon as in claim 10 above but does not disclose the specific coupling means between the shaft and stator hub.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to provide the recited coupling between the shaft and stator hub because the Brockway brake jig already has a flange with a larger diameter for coupling with the stator hub, hence it’d be a logical alternative to use (and obvious to try) a flange on the shaft instead since it’s the only other component supporting the stator.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        July 8, 2022